DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 10, 2022 has been entered.  Claims 1, 2, 4-7, 21-27 and 30-32 remain pending.
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy Murphy on January 13, 2022.  The application has been amended as follows: 
In paragraph [0014], lines 1-2, of the specification as filed, “has electronics and a power module 20” was changed to --has an electronics and power module 20--.

In claim 1 line 12, “for working fluid” was changed to --for the working fluid--.

In claim 1 line 15, “that fluid” was changed to --that the working fluid--.
In claim 1 lines 16-17, “that working fluid” was changed to --that the working  fluid--.
In claim 1 line 23, “that working fluid” was changed to --that the working fluid--.
In claim 1 line 26, “for working fluid” was changed to --for the working fluid--.
In claim 1 lines 26-27, “direct at least some working fluid” was changed to --direct some of the working fluid--.
In claim 1 lines 27-28, “at least some working fluid” was changed to --some of the working fluid--.
In claim 1 line 29, “wherein electronics and a power module are” was changed to       --wherein an electronics and power module is--.
In claim 1 line 31, “for working fluid” was changed to --for the working fluid--.
In claim 1 line 33, “for working fluid” was changed to --for the working fluid--.
In claim 1 line 33, “direct working fluid” was changed to --direct the working   fluid--.
In claim 1 line 34, “and the power” was changed to --and power--.
In claim 4 line 2, “suction gas before the suction gas reaches” was changed to     --suction gas of the working fluid before the suction gas of the working fluid reaches--.
In claim 7 line 3, “sealed housing” was changed to --exterior housing--.
In claim 24 line 1, “wherein all fluid” was changed to --wherein the working fluid--.

In claim 32 line 2, “that working fluid” was changed to --that the working fluid--.
Reasons for Allowance
Claims 1, 2, 4-7, 21-27 and 30-32 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art does not teach a centrifugal compressor comprising all the limitations of claim 1, but more specifically comprising an aero module within the exterior housing, the aero module having two centrifugal impellers driven by the drive module to compress a working fluid, wherein the centrifugal compressor is arranged such that a flow path for the working fluid is configured to direct the working fluid through the drive module before the working fluid reaches either of the two centrifugal impellers, wherein the flow path is provided within the exterior housing, wherein the first end cap includes a suction port, wherein the centrifugal compressor is arranged such that the working fluid flowing through the suction port flows along the flow path, and wherein the exterior housing includes a discharge port configured such that the working fluid expelled by the aero module exits the exterior housing by flowing through the discharge port in a radial direction perpendicular to the central axis, wherein, before the working fluid reaches either of the two centrifugal impellers, the centrifugal compressor is arranged such that the flow path for the working fluid is configured to direct some of the working fluid along a gap between the rotor and the stator, and to direct some of the working fluid along an outside of the stator, wherein an electronics and power module is enclosed in an integrated electronics housing that is attached to the exterior housing, and wherein, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746